On September 7, 1990, a complaint was filed with the disciplinary administrator against Robert W. Green of Topeka, Kansas, an attorney admitted to practice law in the State of Kansas. The complaint alleges that respondent, while senior vice-president of a bank, misappropriated funds from the bank’s trust department. An investigation of the complaint was commenced by the disciplinary administrator’s office but has not been completed.
On or about October 10, 1990, Robert W. Green, pursuant to Supreme Court Rule No. 217 (1989 Kan. Ct. R. Annot. 137), voluntarily surrendered his license to practice law in the State of Kansas.
The Court, having examined the files and records of the office of the disciplinary administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Robert W. Green be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Robert W. Green from the roll of attorneys licensed to practice law in the State of Kansas, and that respondent forthwith comply with Supreme Court Rule 218 (1989 Kan. Ct. R. Annot. 138).
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.